             Case 1:19-cv-02254-RC Document 1 Filed 07/29/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY         )
AND ETHICS IN WASHINGTON,           )
1101 K Street N.W., Suite 201       )
Washington, D.C. 20005,             )
                                    )
             Plaintiff,             )
                                    )
       v.                           )                  Civil Action No.
                                    )
U.S. DEPARTMENT OF HEALTH &         )
HUMAN SERVICES,                     )
200 Independence Avenue, S.W.       )
Washington, D.C. 20201,             )
                                    )
             Defendant.             )
____________________________________)

             COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

        1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C.

§ 552, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for injunctive,

declaratory, and other appropriate relief. Plaintiff Citizens for Responsibility and Ethics in

Washington (“CREW”) challenges the failure of Defendant U.S. Department of Health and

Human Services (“HHS”) to release records in response to CREW’s FOIA requests for

documents concerning former White House Chief-of-Staff John F. Kelly and his current

employer, Caliburn International, LLC (“Caliburn”), parent company of the operator of the

country’s largest detention center for unaccompanied migrant children.

        2.      This case seeks declaratory relief that HHS is in violation of FOIA, 5 U.S.C. §

552(a)(3)(a), by refusing to provide CREW all responsive, non-exempt documents, and

injunctive relief ordering HHS to process and release to CREW immediately the requested

records.
            Case 1:19-cv-02254-RC Document 1 Filed 07/29/19 Page 2 of 7



                                        Jurisdiction and Venue

       3.      This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). The Court also has jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331, 2201(a), and 2202. Venue lies in this district

under 5 U.S.C. § 552(a)(4)(B).

                                               Parties

       4.      Plaintiff CREW is a non-profit, non-partisan organization organized under section

501(c)(3) of the Internal Revenue Code. CREW is committed to protecting the rights of citizens

to be informed about the activities of government officials and agencies, and to ensuring the

integrity of government officials and agencies. CREW seeks to empower citizens to have an

influential voice in government decisions and in the government decision-making process

through the dissemination of information about public officials and their actions. To advance its

mission, CREW uses a combination of research, litigation, and advocacy. As part of its research,

CREW uses government records made available to it under the FOIA.

       5.      Defendant HHS is an agency within the meaning of 5 U.S.C. § 552(f) and 5

U.S.C. § 701. HHS has possession and control of the requested records and is responsible for

fulfilling Plaintiff’s FOIA requests.

                                         Factual Background

       6.      John F. Kelly served as Secretary of Homeland Security from January 2017 to

July 2017, and White House Chief of Staff from July 2017 to January 2019. During this time,

Kelly played a key role in implementing the Trump Administration’s “zero tolerance”

immigration enforcement policy, which resulted in thousands of migrant children being forcibly




                                                  2
             Case 1:19-cv-02254-RC Document 1 Filed 07/29/19 Page 3 of 7



separated from their parents and detained in HHS facilities, including the Homestead Job Corps

facility in Homestead, Florida (the “Homestead Facility”).

       7.       The Homestead Facility is the largest detention center for unaccompanied migrant

children in the United States

       8.       On May 3, 2019, news reports revealed that Mr. Kelly had joined the board of

Caliburn, the parent company of Comprehensive Health Services (“Comprehensive”).

Comprehensive operates the Homestead Facility, pursuant to a contract with HHS.

       9.       HHS paid Comprehensive at least $222 million to operate the Homestead Facility

between July 7, 2018 and April 20, 2019, and it could receive much more—up to $341 million

between now and November 2019—for continued operation of the facility.

       10.      Prior to joining the Trump Administration in January 2017, Kelly served on the

board of advisors of D.C. Capital Partners, a private equity firm. D.C. Capital Partners owns

Caliburn, Mr. Kelly’s current employer.

                                   May 7, 2019 FOIA Request

       11.      To help answer questions about Mr. Kelly’s involvement with the Homestead

Facility, Caliburn, and related entities while he served in the federal government, CREW sent

HHS a FOIA request on May 7, 2019 seeking

       all documents from January 1, 2017 to the present mentioning, referencing, or
       involving both General John F. Kelly (ret.) and any of the following entities or
       facilities: Caliburn International, LLC; Comprehensive Health Services, LLC (also
       known as CHSi); D.C. Capital Partners; or the Homestead Jobs Corps facility in
       Homestead, Florida. This request seeks without limitation any responsive records
       in the possession, custody, or control of the following HHS components: Office of
       the Secretary, Office of the Assistant Secretary for Administration, Office of the
       Assistant Secretary for Financial Resources, and Administration for Children and
       Families.

       12.      CREW sought a waiver of fees associated with processing its request.




                                                3
              Case 1:19-cv-02254-RC Document 1 Filed 07/29/19 Page 4 of 7



        13.      By letter dated May 7, 2019, HHS acknowledged receipt of the request,

designating it Request Number 2019-00855-FOIA-OS.

        14.      By letter dated May 9, 2019, HHS informed CREW that it was “unable to perform

an adequate search for responsive records, because your request is too broad. Specifically, your

request does not identify names or positions of employees in the Office of the Secretary, Office

of the Assistant Secretary for Financial Resources, or Administration for Children and Families

necessary to conduct a reasonable search for responsive records. Additionally, in order to

conduct a search for email communications, domain names for the named external entities or

facilities are required.”

        15.      By email dated May 9, 2019, CREW responded that it “disagree[d] with HHS’s

position that [its] FOIA request does not reasonably describe the records sought,” noting that the

request “identifies a date range, search terms, and specific HHS components likely to have

responsive records. From this, HHS should be able to run a keyword search of emails from the

specified HHS components to identify responsive records.”

        16.      By letter dated May 14, 2019, HHS stated it had “initiated a search to locate

records falling within the scope of your request as written. If our searching units advise us that

you have requested a voluminous amount of records that require extensive search and

examination, my staff will contact you shortly to discuss your willingness to modify your

request.”

        17.      By letter dated June 7, 2019, HHS stated “we are closing our file on this request”

because it deemed the request “fatally overbroad and burdensome.”

        18.      By email dated June 10, 2019, CREW responded that it was adhering to its

position that its “request reasonably describes the records sought.” CREW also noted that




                                                  4
             Case 1:19-cv-02254-RC Document 1 Filed 07/29/19 Page 5 of 7



HHS’s statement that CREW’s “request would require a search across all ‘80,000’ HHS

employees” was incorrect because the request “focuses on the following HHS components:

‘Office of the Secretary, Office of the Assistant Secretary for Administration, Office of the

Assistant Secretary for Financial Resources, and Administration for Children and Families,’” and

thus did not encompass “all 80,000 HHS employees.” CREW added that, in contrast to other

requests that courts have deemed overbroad, CREW’s request seeks “documents expressly

‘mentioning’ or ‘referencing’ both John F. Kelly and the listed entities,” and the agency had yet

to explain why it could not “fashion a search of the specified HHS components using these

parameters.”

       19.      To date, CREW has received no response to its June 10, 2019 email.

                                  May 10, 2019 FOIA Request

       20.      By letter dated May 10, 2019, CREW submitted another FOIA request to HHS,

this time seeking

       all emails from January 2, 2019 to the present between former White House Chief
       of Staff John F. Kelly and any of the following HHS officials: (1) Alex M. Azar II,
       Secretary; (2) Eric D. Hargan, Deputy Secretary; (3) Peter Urbanowicz, Chief of
       Staff; (4) Brian Harrison, Deputy Chief of Staff; (5) Scott Rowell, Assistant
       Secretary for Administration; (6) Jennifer Moughalian, Acting Assistant Secretary
       for Financial Resources; (7) Lynn Johnson, Assistant Secretary, Administration for
       Children and Families; or (8) Robert P. Charrow, General Counsel.

       21.      CREW sought a waiver of fees associated with processing its request.

       22.      By letter dated May 14, 2019, HHS acknowledged receipt of the request,

assigning it Request Number 2019-00860-FOIA-OS.

       23.      By letter dated June 7, 2019, HHS stated it was “unable to perform an adequate

search for responsive records, because your request did not provide an email for John F. Kelly,”

and that it is “unable to conduct a search without the email address of a specific custodian.”




                                                 5
             Case 1:19-cv-02254-RC Document 1 Filed 07/29/19 Page 6 of 7



       24.      By email dated June 10, 2019, CREW responded that FOIA does not require

requesters “to identify specific email domains in order to have a request processed,” and noted

that the “request seeks communications from a short (5-month) date range, between a handful of

named HHS officials and John Kelly.” CREW thus urged HHS to proceed with processing the

request.

       25.      To date, CREW has received no response to its June 10, 2019 email.

       26.      CREW has exhausted all administrative remedies applicable to its FOIA requests.

                             PLAINTIFF’S CLAIMS FOR RELIEF

                                     COUNT 1
  (HHS’s Wrongful Withholding of Non-Exempt Records Responsive to CREW’s May 7,
                                2019 FOIA Request)

       27.      Plaintiff repeats and re-alleges the preceding paragraphs.

       28.      In its May 7, 2019 FOIA request, Plaintiff properly asked for records within the

custody and control of Defendant.

       29.      Defendant wrongfully withheld from disclosure agency records requested by

Plaintiff in its May 7, 2019 FOIA request.

       30.      By failing to release the records Plaintiff requested, Defendant violated FOIA.

       31.      Plaintiff is therefore entitled to injunctive and declaratory relief with respect to the

immediate processing and disclosure of the records requested in its May 7, 2019 FOIA request.

                                    COUNT 2
 (HHS’s Wrongful Withholding of Non-Exempt Records Responsive to CREW’s May 10,
                               2019 FOIA Request)

       32.      Plaintiff repeats and re-alleges the preceding paragraphs.

       33.      In its May 10, 2019 FOIA request, Plaintiff properly asked for records within the

custody and control of Defendant.




                                                   6
             Case 1:19-cv-02254-RC Document 1 Filed 07/29/19 Page 7 of 7



       34.      Defendant wrongfully withheld from disclosure agency records requested by

Plaintiff in its May 10, 2019 FOIA request.

       35.      By failing to release the records Plaintiff requested, Defendant violated FOIA.

       36.      Plaintiff is therefore entitled to injunctive and declaratory relief with respect to the

immediate processing and disclosure of the records requested in its May 10, 2019 FOIA request.

                                          Requested Relief

       WHEREFORE, Plaintiff respectfully requests that this Court:

       (1) Order Defendant to immediately and fully process Plaintiff’s FOIA requests and

disclose all non-exempt documents immediately to Plaintiff;

       (2) Issue a declaration that Plaintiff is entitled to immediate processing and disclosure of

the records requested in its FOIA requests;

       (3) Provide for expeditious proceedings in this action;

       (4) Retain jurisdiction of this action to ensure no agency records are wrongfully withheld;

       (5) Award Plaintiff its costs and reasonable attorneys’ fees in this action; and

       (6) Grant such other relief as the Court may deem just and proper.


       Date: July 29, 2019                      Respectfully Submitted,

                                                /s/ Nikhel Sus
                                                NIKHEL S. SUS
                                                (D.C. Bar No. 1017937)
                                                ANNE L. WEISMANN
                                                (D.C. Bar. No. 298190)
                                                Citizens for Responsibility and Ethics in
                                                Washington
                                                1101 K St. NW, Suite 201
                                                Washington, D.C. 20005
                                                Telephone: (202) 408-5565
                                                Fax: (202) 588-5020
                                                nsus@citizensforethics.org
                                                aweismann@citizensforethics.org


                                                   7
